Title: To Benjamin Franklin from James Parker, 20 March 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York, March 20, 1769
Inclosed in this comes a Bill of Exchange for Fifty-five pounds Sterl. on Messrs. Sargent, Chambers & Co. which from a presumption of your Goodness, I have troubled you with on the following Occasion: Having collected up all that I could of Mr. Balfour of Edinburg’s Books, I got them sold at Auction, which produced as much Money as purchased £25 Sterl. but as I could not get a single Bill so small, and Mr. Relfe, (now in our Jail) being desirous of purchasing a Bill for £30 Sterl. to send to one Mr. Bird of London, the Person who tried to get a Bill for him, found it also not practicable, as Nobody would draw under £50 Sterl. so we at last agreed to join the Stock, and purchase the inclosed. And to this purpose I have given an Order of this same Day’s Date, to Mr. Relfe for him to send to Mr. Bird, to call upon you for the £30 which I am sure you will pay, when you receive it: but if this Bill should not be accepted or paid, and so protested you will not pay that Money, as he must run that Part of the Risk as well as I. I have also sent another Order to Mr. Balfour, acquainting him with the same Matter, and don’t doubt, but the same Measures will be taken in Regard to him: and if Charges shall accrue on this Affair, I must see you paid them.
I have also sent you the second of a Bill of £100, I received from Mr. Hubbart, the first of which I sent you by the Packet, the 5th of this Instant, which I hope you will have received. I will write again per next Packet. Mean while I am Your most obliged Servant
James Parker.
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London
